Citation Nr: 0827729	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-10 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for a left foot ulcer, 
claimed as secondary to varicose veins.

3.  Entitlement to service connection for intermittent 
paresthesias of the right upper extremity.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to November 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding 
that the veteran has varicose veins that had their onset in 
service or are etiologically related to his active service.

2.  The preponderance of the competent and probative evidence 
of record demonstrates that the veteran's claimed left foot 
ulcer is not related to a service-connected disability.

3.  The preponderance of the competent and probative evidence 
of record demonstrates that the veteran does not have current 
nerve damage or neurological disorder affecting his right 
upper extremity.


CONCLUSIONS OF LAW

1.  Varicose veins were not incurred or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  A left foot ulcer was not incurred in or aggravated by 
active service, and was not proximately due to aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.  Paresthesias of the right upper extremity was not 
incurred or aggravated by military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that these notice requirements have been 
satisfied by a letter issued in June 2006.  In this letter, 
which was issued prior to the initial adjudication of this 
claim in September 2006, the veteran was advised of the 
evidence needed to substantiate his service connection 
claims.  He was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  This letter 
further advised the veteran as to the type of evidence needed 
to substantiate both the disability rating and effective date 
elements of his claims, pursuant to the Court's holding in 
Dingess, supra.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  The veteran was given 
a VA nerve examination in August 2006.  In addition, the 
Board notes that the veteran has provided authorization forms 
identifying relevant treatment from numerous health care 
providers, and that the RO has obtained or attempted to 
obtain treatment from each of these providers.  VA has 
received documentation demonstrating that any unobtained 
private medical records are not available.  38 C.F.R. 
§ 3.159(c)(1).  

The Board finds that VA was not under an obligation to 
provide examinations with respect to his claimed varicose 
veins or left foot ulcer, as such are not necessary to make a 
decision on the claims.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in initial service connection claims, the VA 
must provide a VA medical examination where there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  As will be 
discussed in greater detail below, there is no competent 
medical evidence or credible lay evidence of record 
demonstrate that the veteran's varicose veins occurred in 
service, or are otherwise associated with service.  Nor is 
there competent medical evidence or credible lay evidence 
that a left foot ulcer is associated with service.  
Therefore, the Board finds that an examination is not 
warranted under the criteria set forth in McLendon.  See also 
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

In short, the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required, nor is there notice delay or deficiency 
resulting in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Service Connection

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Varicose Veins

The veteran is seeking service connection for varicose veins.  
He essentially contends that he developed varicose veins 
while in service as a result of long periods of walking on 
concrete and jumping down from airplane wings and engine 
stands while in service.  At his May 2008 hearing, the 
veteran testified that his varicose veins appeared during 
service.  He stated that he did not have a thorough 
separation physical, which is why the varicose veins were not 
noted on the separation examination report.  

The veteran's service medical records do not reflect that he 
was found to have varicose veins in May 1962 on his entrance 
into service or on his August 1966 separation examination 
record.  The veteran did not report that he currently had, or 
had ever had, varicose veins in medical history records from 
those same months.  Nor do his service medical records 
otherwise indicate that he complained of or was treated for 
varicose veins during service.

VA has also received medical records from the veteran's 
former employer.  One of these records is an examination 
report from January 1967, two months after the veteran 
separated from service.  This record expressly notes that 
examination was negative for varicosities.  This report did 
note that the veteran had a perforated right tympanic 
membrane that had healed, as well as scars and calcifications 
on both tympanic membranes.  It also noted a benign-sounding 
heart irregularity and the veteran's amputated distal phalanx 
of the right index finger.  It appears that the veteran was 
thoroughly examined at this time, and that the examination 
included specific consideration of whether or not he had 
varicose veins.  

In May 2008, the veteran testified that he could see his 
varicose veins before he was discharged from the military, 
and that they were pretty big at the time.  The veteran's 
brother also submitted a signed statement in July 2007 noting 
that the veteran did not have varicose veins when he went in 
service, but that he could plainly see them stand out after 
he got out of service.  Certainly, the veteran and his 
brother are competent to report having seen the veteran's 
large veins during and shortly after service.  Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  

However, the Board must find these assertions not credible in 
light of the absence of findings in service and shortly after 
separation.  The Board is cognizant that it may not reject as 
not credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints 
or treatment for the relevant condition or symptoms.  See 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 
2006).  However, in this case an August 1966 separation 
medical history report reflects that the veteran reported no 
such abnormalities.  Most significantly, an employment 
medical record from two months after separation reflects that 
examination was negative for varicose veins.  Thus, as 
opposed to a mere silence in the record, this case is one in 
which the veteran was examined for the specific disability at 
issue shortly after separation and was noted not to have this 
disability.  

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the absence 
of credible lay or medical evidence of an in-service 
disability, service connection for varicose veins must be 
denied. 

B.  Left Foot Ulcer

The veteran has also claimed entitlement to service 
connection for a left foot ulcer that he states developed 
secondary to his varicose veins.  The Board notes, however, 
that service connection for varicose veins was expressly 
denied above.  Where, as here, service connection for the 
primary disability has been denied, the appellant cannot 
establish entitlement to service connection for a secondary 
condition.  See 38 C.F.R. § 3.310(a).

Service connection must also be denied on a direct basis.  
Service medical records contain no evidence of a left foot 
disability during service or on separation, and the veteran 
has not claimed that his left foot ulcer was first manifested 
in service.  No history of foot trouble or ruptures is 
reflected on the January 1967 employment physical.  As noted 
above, the only abnormality of the extremities is the 
amputated distal phalanx of the veteran's right index finger.  

In summary, the Board finds that the preponderance of the 
evidence is against granting service connection for left foot 
ulcers, to include as secondary to varicose veins.  The Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim 
must be denied.

C.  Paresthesias of the Right Upper Extremity

The veteran is seeking service connection for paresthesias of 
the right upper extremity.  He essentially contends that he 
wakes up with his right arm being asleep with paresthesia 
type symptoms.  He believes this disability was incurred as a 
result of a shot he was given during the surgery to amputate 
the distal phalanx of his right index finger.  

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that service 
connection for paresthesias of the right upper extremity must 
be denied.

The most probative evidence of record is the August 2006 VA 
examination report finding no objective evidence of nerve 
damage or neurological disorder affecting the veteran's right 
arm or hand.  The examiner noted that the veteran's only 
complaint was that his right arm would be asleep when he 
wakes up.  The veteran stated that he often rubbed or shook 
it to get full sensation back.  There was otherwise no 
daytime symptomatology, loss of function, or neurological 
deficit noted in the upper right extremity.  The examiner 
further noted that there did not appear to be any nerve 
damage associated with the amputation of the right index 
finger affecting the right hand or arm. 

While this opinion does not specifically consider whether any 
current disability could have been caused by the shot 
administered during surgery, the lack of evidence of a 
current disability indicates that another etiology opinion is 
not warranted.  

The Board has considered the veteran's lay assertions that he 
experiences loss of feeling in his right upper extremity on 
awakening.  The veteran is competent to report experiencing 
such symptoms.  Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  However, he is not qualified to render a medical 
opinion attributing these symptoms to underlying nerve 
damage, and, in this regard, his opinion is entitled to no 
weight or probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In 
this case, a qualified physician examined the veteran, 
reviewed the documented medical history, and considered the 
veteran's subjective reports, but ultimately concluded that 
there did not appear to be any nerve damage associated with 
the amputation of the right index finger.  The Board finds 
that opinion to be the most probative evidence of record as 
to the presence of a current disability.

In summary, the Board concludes that the competent evidence 
of record does not demonstrate the existence of a current 
disability of the right upper extremity that is related to 
the amputation of the distal phalanx of the veteran's right 
index finger.  Therefore, the veteran's claim for service 
connection for that disability must be denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.


ORDER

Entitlement to service connection for varicose veins is 
denied.

Entitlement to service connection for a left foot ulcer, 
claimed as secondary to varicose veins, is denied.

Entitlement to service connection for intermittent 
paresthesias of the right upper extremity is denied.


REMAND

The veteran has also claimed entitlement to service 
connection for bilateral hearing loss.  He essentially 
contends that his hearing loss was caused by service-related 
noise exposure from jet engine noise, flight line noise, and 
generators.  

Service connection was denied based on a November 2006 VA 
examination report that found it unlikely that noise exposure 
from military service adversely affected the veteran's 
hearing.  The examiner based this opinion on a lack of 
documentation of an eardrum perforation in the military and a 
normal audiogram on the veteran's separation from service.  

Subsequent to the audio examination, VA received medical 
records from the veteran's post-service employer.  Among 
these records is a January 1967 physical examination report 
reflecting a finding of a perforated right tympanic membrane 
that had healed.  Scars and calcifications were found on both 
tympanic membranes.  As noted, this examination was conducted 
only two months after his separation from service.  These 
records also include reports of audiograms conducted 
throughout the course of the veteran's employment.

The Board believes that a remand is warranted so that these 
records may be reviewed by an individual with the appropriate 
expertise to determine whether there is a link between the 
veteran's in-service noise exposure and his subsequent 
hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the 
veteran's claims folder to be reviewed by 
an appropriate VA examiner.  That examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's bilateral hearing loss is 
related to his military service.  In 
answering this question, the examiner 
should discuss the veteran's service 
medical records and his post-service 
employment medical records.  

If the examiner finds that an examination 
is necessary in order to render an 
opinion, the AMC should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a pertinent 
VA examination to determine the nature, 
extent, and etiology of the veteran's 
claimed hearing loss.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including an audiological 
evaluation, should be conducted, and all 
findings should be reported in detail.    

2.  After the development requested above 
has been completed, the AMC should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


